
	

114 HR 3936 : VET Act
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3936
		IN THE SENATE OF THE UNITED STATES
		June 22, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to carry out a pilot program under which the Secretary
			 carries out Veteran Engagement Team events where veterans can complete
			 claims for disability compensation and pension under the laws administered
			 by the Secretary, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veteran Engagement Teams Act or VET Act. 2.Pilot program on Department of Veterans Affairs Veteran Engagement Team events (a)In general (1)Pilot programBeginning not later than October 1, 2016, the Secretary of Veterans Affairs shall carry out a 3-year pilot program under which the Secretary shall carry out events, to be known as Veteran Engagement Team events. The Secretary shall ensure that such events are carried out—
 (A)during the first year during which the Secretary carries out the pilot program, at least once a month in a location within the jurisdiction of each of 10 regional offices of the Department of Veterans Affairs, including at least 2 regional offices in each of the 5 districts of the Veterans Benefits Administration under the organization of such Administration in effect as of the date of the enactment of this Act; and
 (B)during each of the second and third years during which the Secretary carries out the pilot program, at least once a month in a location within the jurisdiction of each of 15 regional offices of the Department, including at least 3 regional offices in each such district.
 (2)Veteran Engagement Team eventsDuring each Veteran Engagement Team event, the Secretary shall provide assistance to veterans in completing and adjudicating claims for disability compensation under chapter 11 of title 38, United States Code, and for pension under chapter 15 of such title. The Secretary shall ensure that—
 (A)all Veteran Engagement Team events occur during the normal business hours of the sponsoring regional office;
 (B)the events are carried out at different locations within the jurisdiction of each regional office and at least 50 miles from any regional office;
 (C)a sufficient number of physicians (to be available for opinions only), veteran service representatives and rating veteran service representatives, and other personnel are available at the events to initiate, update, and finalize the completion and adjudication of claims;
 (D)veterans service organizations have access to the events for purposes of providing assistance to veterans; and
 (E)a veteran who is unable to complete and adjudicate a claim at an event is informed of what additional information or actions are needed to finalize the claim.
 (b)LocationIn selecting locations for Veteran Engagement Team events under this section, the Secretary shall— (1)coordinate with veteran service organizations and State and local veterans agencies; and
 (2)seek to select locations that are community-based and easily accessible. (c)Transfer of personnel (1)PhysiciansThe Secretary may not permanently transfer any physician employed by the Veterans Health Administration for the purpose of staffing a Veteran Engagement Team event.
 (2)Payment of salariesAny amount payable to an employee of the Department for work performed at a Veteran Engagement Team event is payable only from amounts otherwise available for the payment of the salary of the employee. No additional amounts are authorized to be appropriated under this section for the payment of salaries for Department employee.
 (d)Other authoritiesIn carrying out the pilot program under this section, the Secretary may— (1)coordinate with States, local governments, nonprofit organizations, and private sector entities to use facilities to host Veteran Engagement Team events for no or minimal costs; and
 (2)accept, on a without compensation basis, services provided by non-Department physicians in rendering medical opinions relating to claims for compensation and pension.
 (e)Customer satisfaction surveysIn carrying out the pilot program under this section, the Secretary shall collect and analyze information about the customer satisfaction of veterans who have received assistance at an Veteran Engagement Team event.
 (f)ReportsNot later than April 30, 2017, and annually thereafter beginning on October 1, 2017, for the duration of the program, the Secretary shall submit to Congress a report on the implementation and effectiveness of the events. Such report shall include—
 (1)the number and types of claims completed and adjudicated at the events; (2)the number and types of claims for which assistance was sought at the events that were not completed or adjudicated at the events and the reasons such claims were not completed or adjudicated; and
 (3)an analysis of the customer satisfaction of veterans who have received assistance at an event based on the information collected under subsection (e).
 3.Modification to limitation on awards and bonusesSection 705 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is amended to read as follows:
			
 705.Limitation on awards and bonuses paid to employees of Department of Veterans AffairsThe Secretary of Veterans Affairs shall ensure that the aggregate amount of awards and bonuses paid by the Secretary in a fiscal year under chapter 45 or 53 of title 5, United States Code, or any other awards or bonuses authorized under such title or title 38, United States Code, does not exceed the following amounts:
 (1)With respect to fiscal year 2017, $250,000,000. (2)With respect to each of fiscal years 2018 through 2024, $360,000,000..
		
	Passed the House of Representatives June 21, 2016.Karen L. Haas,Clerk.
